internal_revenue_service number release date index number 7702b ------------------ ---------------------------------------------------- -------------------------------------------------- ------------- ------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-135748-10 date november legend legend taxpayer ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ rider ------------------------------------------ dear ---------- this is in response to your request for rulings concerning a rider to be offered in connection with certain qualified long-term care insurance contracts under sec_7702b of the internal_revenue_code taxpayer represents as follows facts taxpayer is a stock_life_insurance_company taxable under sec_801 and is the issuer of certain qualified long-term care contracts contracts that comply with the requirements of sec_7702b taxpayer proposes to issue rider by either including it on contracts to be issued or adding it to certain in-force contracts in its base form there are two attributes to the rider first through the rider taxpayer will provide the policyholder1 with access to information pertaining to health the policyholder is generally the person insured under a contract hence the term policyholder will be used herein plr-135748-10 wellness and long-term care that promotes and encourages a healthy lifestyle this information will be disseminated through written or media-based educational materials telephonic or internet-based access to a registered nurse or other professional to answer questions on general wellness long-term care and other health-related topics will also be available additionally information about long-term care and other health care services that the policyholder may separately purchase from third-party sources will be provided the purpose of providing such information is to either facilitate the provision of long-term care services or reduce the incidence or severity of any future need for long-term care this information will be provided regardless of the policyholder’s health ie no insurable event need have occurred second the rider sets forth a voluntary incentive program for policyholders to maintain wellness if the policyholder participates in certain periodic health assessments to be offered by a third-party and satisfies certain medical criteria eg a prescribed body mass index score that evidences healthy living the policyholder will be entitled to any incentive benefit taxpayer may declare such as a premium discount or increase in benefits as part of the assessment information customized to the policyholder’s particular circumstance may be provided the extent and scope including termination of this program is at taxpayer’s discretion in some instances the rider will be offered in an alternative form without the voluntary incentive program there will be no additional_charge for the rider requested rulings taxpayer requests rulings that the inclusion of a rider in a contract will not cause the contract to be treated as providing insurance coverage other than of qualified_long-term_care_services within the meaning of sec_7702b and all premiums_paid for a contract that includes a rider are premiums for a qualified_long-term_care_insurance_contract requested ruling law and analysi sec_2 there is no stated charge for the rider nor is it taken into account in pricing the contract except as part of taxpayer’s overall administrative expenses plr-135748-10 under sec_7702b a qualified_long-term_care_insurance_contract is an insurance_contract under which the only insurance protection provided is coverage of qualified_long-term_care_services neither the code nor the regulations define the terms insurance or insurance_contract the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_2007_47 2007_2_cb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir aff’g 96_tc_18 it is common for insurance contracts to be priced with reference to the risk profile of the insured life_insurance contracts are implemented and priced differently depending on underwriting risk factors some life_insurance contracts provide wellness incentives in determining the current mortality charge sec_7702b was enacted to provide an incentive for individuals to take financial responsibility for their long-term care needs sec_7702b therefore generally provides favorable tax treatment with respect to long-term care insurance contracts and services meeting sec_7702b’s requirements h_rep_no pincite the rider will not provide any diagnostic except as is implied from the periodic health assessments or therapeutic treatment in essence the rider allows the contract to be implemented based on the risk profile of the policyholder it would be inconsistent with the stated goal of sec_7702b to deny qualification to a long-term care insurance_contract because it provided ancillary mechanisms aimed at minimizing long-term care needs accordingly the inclusion of a rider in either form in a contract will not cause the contract to be treated as providing insurance coverage other than of qualified long- term care services within the meaning of sec_7702b requested ruling under sec_7702b the general_rule is that amounts paid for a qualified long- term care insurance_contract providing the benefits described in sec_7702b shall see eg society of actuaries product tax seminar session life_insurance product tax update and 7702a www soa org files pdf 2010-washington-prod-tax-se sec_1 pdf pincite plr-135748-10 be treated as payments made for insurance for purposes of sec_213 sec_7702b provides that per_diem payments without regard to the expenses_incurred will not disqualify a contract under sec_7702b or b under sec_7702b a qualified_long-term_care_insurance_contract provides only coverage of qualified_long-term_care_services qualified_long-term_care_services are defined by sec_7702b as being those required by a chronically_ill_individual pursuant to a plan of care prescribed by a licensed_health_care_practitioner the information and incentives provided by the rider are not insurance benefits but are a loss prevention program consistent with the purpose of sec_7702b as explain in connection with requested ruling the amount of consideration paid for the contract that could be allocated to this program should not be recharacterized as something other than an amount_paid for a long-term care insurance_contract based on the foregoing ruling sec_1 the inclusion of a rider in a contract will not cause the contract to be treated as providing insurance coverage other than of qualified_long-term_care_services within the meaning of sec_7702b and all premiums_paid for a contract that includes a rider are premiums for a qualified_long-term_care_insurance_contract caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether the contract constitutes a qualified_long-term_care_insurance_contract or the treatment of any incentive declared by taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-135748-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch office of associate chief_counsel financial institutions products
